Exhibit (10)(o)(xi)

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
December 18, 2002, is made by and among POTLATCH CORPORATION, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
several financial institutions party hereto, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”). Terms used
but not otherwise defined herein shall have the meanings provided in the Credit
Agreement described below.

 

RECITALS

 

A.    The Borrower, the Subsidiary Guarantors party thereto, the several
financial institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”) and the Agent are parties to a Credit Agreement
dated as of June 29, 2001 (as amended by that certain First Amendment to Credit
Agreement dated as of August 27, 2001, that certain Second Amendment to Credit
Agreement dated as of December 19, 2001, that certain Third Amendment to Credit
Agreement and Waiver dated January 24, 2002, that certain consent letter dated
March 19, 2002 (the “Cloquet Consent”), that certain Consent and Modification
dated June 12, 2002 relating to the Cloquet Consent, that certain Fourth
Amendment to Credit Agreement and Waiver dated as of July 16, 2002, that certain
Fifth Amendment to Credit Agreement and Waiver dated as of September 9, 2002,
that certain Consent and Modification relating to Euro Letters of Credit dated
September 11, 2002 and that certain Consent and Modification relating to
commercial Letters of Credit dated September 27, 2002 and as further amended,
modified, restated and supplemented from time to time, the “Credit Agreement”).

 

B.    The Borrower has requested certain modifications to the Credit Agreement.

 

C.    Such modifications require the consent of the Required Lenders.

 

D.    The Borrower, the Subsidiary Guarantors, the Required Lenders and the
Agent have agreed to deliver and execute this Agreement on the terms and
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, from and after the Sixth
Amendment Effective Date (as defined below), the Credit Agreement (together with
the Schedules and Exhibits attached thereto) is hereby amended as follows:

 

(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Interest Coverage Ratio” thereto in the appropriate
alphabetical order:

 

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date with
respect to the Consolidated Parties on a consolidated basis, the ratio of (a)
Consolidated EBITDDA for such period to (b) Consolidated Interest Expense for
such period; provided, however, that (i) as of December 31, 2002, such ratio
shall be calculated only for that fiscal quarter



--------------------------------------------------------------------------------

period, (ii) as of March 31, 2003, such ratio shall be calculated only for the
two fiscal quarter period ending as of such date and (iii) as of June 30, 2003,
such ratio shall be calculated only for the three fiscal quarter period ending
as of such date.

 

(b)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Fixed Charge Coverage Ratio” in its entirety.

 

(c)    Section 2.1 (a) of the Credit Agreement is amended by deleting the phrase
“TWO HUNDRED MILLION DOLLARS ($200,000,000)” and replacing it with “ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000).”

 

(d)    Section 2.2(a) of the Credit Agreement is amended be deleting the phrase
“ONE HUNDRED FORTY MILLION DOLLARS ($140,000,000)” and replacing it with
“SEVENTY MILLION DOLLARS ($70,000,000).”

 

(e)    Section 7.10(c) of the Credit Agreement is amended in its entirety to
read as follows:

 

(c)    Interest Coverage Ratio.    The Interest Coverage Ratio, as of the last
day of each fiscal quarter of the Consolidated Parties, shall be greater than or
equal to:

 

Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

October 1, 2002 through and including June 30, 2003

  

2.00 to 1.00

July 1, 2003 and thereafter

  

2.25 to 1.00

 

(f)    Section 7.10 of the Credit Agreement is hereby amended by inserting the
following as a new last paragraph of such Section 7.10:

 

“For the purpose of calculating Consolidated Net Worth with respect to Sections
7.10(a) and (b) above for each fiscal year beginning with the 2002 fiscal year,
such calculation shall exclude (i.e., there will be added back to Consolidated
Net Worth) any year-end non-cash adjustment (on an after-tax basis) to
shareholders’ equity to reflect any Additional Minimum Liability; provided,
however, the aggregate incremental amount of all such charges added back to
Consolidated Net Worth after the 2001 fiscal year (i.e. excluding any such
charges for fiscal year 2001 and prior years) shall not exceed $50,000,000 on an
after-tax basis. For purposes hereof, “Additional Minimum Liability” means, with
respect to any Plan, the sum of the absolute values of (x) the unfunded
accumulated benefit obligation existing as of the end of the most recently ended
fiscal year, plus (y) the Borrower’s prepaid pension asset position existing as
of the end of the most recently ended fiscal year.”

 

SECTION 2.    Conditions of Effectiveness. This Agreement shall become effective
upon the date (the “Sixth Amendment Effective Date”) on which occurs
satisfaction (or waiver) of each of the following conditions precedent:

 

(a)    This Agreement. The Agent shall have received a duly executed counterpart
of this Agreement from (i) the Required Lenders and (ii) each Credit Party.



--------------------------------------------------------------------------------

(b)    Amendment Fee.    The Agent, on behalf of each Lender who executes this
Agreement, shall have received from the Borrower an amendment fee equal to 15.0
basis points multiplied by the aggregate Revolving Commitments, as reduced
hereby, of the Consenting Lenders (as defined below), such fee being for the
account of each such Consenting Lender pro rata according to such Lender’s
Revolving Commitment; provided, however, that such fee shall be payable only to
those Lenders (the “Consenting Lenders”) that shall have returned (including via
telecopy) executed signature pages to this Agreement at or before 5:00 p.m. (New
York time) on December 18, 2002, as directed by the Agent.

 

(c)    Costs, Expenses and Fees.    The Borrower shall have paid any and all
out-of-pocket costs (to the extent invoiced) incurred by the Agent or the
Arranger (including the reasonable fees and expense of the Agent’s legal
counsel) and fees and other amounts payable to the Agent or the Arranger, in
each case in connection with the arrangement, negotiation, execution and
delivery of this Agreement.

 

(d)    Representations and Warranties; No Default.    As of the date hereof,
after giving effect to the Agreement contemplated hereby:

 

(i)    the representations and warranties contained in Section 6 of the Credit
Agreement shall be true and correct in all material respects on and as of the
date hereof as though made on and as of such date (except for those which
expressly relate to an earlier date, which were true and correct as of the date
made); and

 

(ii)    no Default or Event of Default shall have occurred and be continuing.

 

SECTION 3.    Representations and Warranties.    Each of the Borrower and the
Subsidiary Guarantors hereby represents and warrants to the Lenders and the
Agent that:

 

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.

 

(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.

 

(d)    The representations and warranties of the Credit Parties set forth in
Section 6 of the Credit Agreement are, subject to the limitations set forth
therein, true and correct in all material respects as of the date hereof (except
for those which expressly relate to an earlier date, which are true and correct
as of the date made).

 

(e)    Subsequent to the execution and delivery of this Agreement and after
giving effect hereto, no Default or Event of Default exists under the Credit
Agreement or any of the other Credit Documents.



--------------------------------------------------------------------------------

(f)    All of the provisions of the Credit Documents, except as amended hereby,
are in full force and effect.

 

(e)    After giving effect to this Agreement and the provisions hereof, the
Agent continues to have a valid, perfected and first priority security interest
in all remaining Collateral (other than the Land and Timber previously released
pursuant to the terms of the Credit Agreement).

 

SECTION 4.    Miscellaneous.

 

(a)    Credit Agreement Otherwise Not Affected.    Except as expressly modified
pursuant hereto, the Credit Agreement and the other Credit Documents shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed in all respects. The Required Lenders’ and the Agent’s execution and
delivery of, or acceptance of, this Agreement and any other documents and
instruments in connection herewith shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by any of them to
provide any other or further amendments, consents or waivers in the future.

 

(b)    Acknowledgment of Subsidiary Guarantors.    The Subsidiary Guarantors
acknowledge and consent to all of the terms and conditions of this Agreement and
agree that this Agreement and any documents executed in connection herewith do
not operate to reduce or discharge the Subsidiary Guarantors’ obligations under
the Credit Agreement or the other Credit Documents.

 

(c)    No Reliance.    The Credit Parties hereby acknowledge and confirm to the
Agent and the Lenders that they are executing this Agreement on the basis of
their own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

 

(d)    Costs and Expenses.    The Borrower agrees to pay to the Agent on demand
its reasonable out-of-pocket costs and expenses, and the reasonable fees and
disbursements of its counsel, in connection with the negotiation, preparation,
execution and delivery of this Agreement and any other documents to be delivered
in connection herewith.

 

(e)    Binding Effect.    This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Borrower, each Subsidiary Guarantor, the
Agent and each Lender and their respective successors and assigns.

 

(f)    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(g)    Complete Agreement; Agreement.    This Agreement contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein. This Agreement supersedes all prior commitments, drafts,
communications, discussion and understandings, oral or written, with respect
thereto. This Agreement may not be modified, amended or otherwise altered except
in accordance with the terms of Section 11.6 of the Credit Agreement.

 

(h)    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under



--------------------------------------------------------------------------------

any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Agreement, or the validity or
effectiveness of such provision in any other jurisdiction.

 

(i)    Counterparts/Telecopy.    This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart by telecopy shall be as effective as an original and shall
constitute a representation that an original will be delivered.

 

(j)    Interpretation.    This Agreement is the result of negotiations between,
and has been reviewed by counsel to, the Agent and the Credit Parties and are
the product of all parties hereto. Accordingly, this Agreement shall not be
construed against any of the Lenders or the Agent merely because of the Agent’s
or any Lender’s involvement in the preparation thereof.

 

(k)    Credit Document.    This Agreement shall constitute a “Credit Document”
under and for all purposes of the Credit Agreement and the other Credit
Documents.

 

(l)    Reduction of Revolving Commitments.    The reduction of the aggregate
Revolving Commitments effected pursuant to Section 1(c) of this Agreement shall
be allocated pro rata among the Lenders such that the Lenders’ Revolving
Commitments, shown on Schedule 2.1(a) of the Credit Agreement, are reduced
ratably.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

     BORROWER

POTLATCH CORPORATION

 

 

By:                                              

 

Name:                                        

 

Title:                                            

SUBSIDIARY

GUARANTORS:

 

THE PRESCOTT AND NORTHWESTERN

 

RAILROAD COMPANY

 

 

By:                                              

 

Name:                                        

 

Title:                                            

 

 

ST. MARIES RIVER

 

RAILROAD COMPANY

 

 

By:                                              

 

Name:                                        

 

Title:                                            

 

 

WARREN AND SALINE RIVER

 

RAILROAD COMPANY

 

 

By:                                              

 

Name:                                        

 

Title:                                            

 

 

DULUTH & NORTHEASTERN

 

RAILROAD COMPANY

 

 

By:                                              

 

Name:                                        

 

Title:                                            